DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-9, 13, and 18-20, are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Abeta et al. (US Publication No. 20060218262) discussed the concept of making a request to join a multicast (a multicast join request) to a home agent 1000 and communicating with a multicast source, and issuing a packet duplication notice, wherein a multicast communication method is a data forwarding technology for efficiently distributing the same packet to specific multiple points on an IP network (see, fig. 1, pp0005, pp0079, pp0090).

Another close prior art of record Shen, IV et al. (US Publication No. 20160352531) discussed the concept of performing replication of messages across a network to a selected group of endpoints (i.e., multicast replication). The network includes multiple endpoints that receive messages from the network and generate messages for the network. The endpoints are located in different segments of the network, each segment including one or more of the endpoints. For a source endpoint to replicate a particular message (e.g., a data packet) to all endpoints belonging to a particular replication group (i.e., multicast group) within the network, the source endpoint replicates the particular message to each endpoint within the source endpoint's own segment and to a proxy endpoint in each of the other segments. Each proxy endpoint in turn replicates the particular message to all endpoints belonging to the particular replication group (see fig. 4).
However, singly and/or in combination, the prior art references does not teach the at least claim of a service management apparatus in a wireless communication system, the first service management apparatus comprising: a transceiver; and at least one processor operably coupled to the transceiver and configured to: receive, from a user plane function (UPF), an internet group management protocol (IGMP) join message including a multicast internet protocol (IP) address and an identification (ID) of a multicast session between a terminal and the UPF, generate information on a multicast tunnel between the UPF and a software defined network (SDN) switch based on the IGMP join message, wherein the information on the multicast tunnel includes an ID of the multicast tunnel and an IP address of the multicast tunnel, transmit, to the UPF, a multicast tunnel generation request message including the ID of the multicast session and the information on the multicast tunnel, generate a service rule for transmitting multicast packets, transmit the service rule to an SDN controller for controlling the SDN switch based on the service rule, and transmit To the SDN switch through the SDN controller, a multicast service request message including the multicast IP address and the information on the multicast tunnel, wherein the multicast IP address is used to transmit multicast packets duplicated at the SDN switch from the SDN switch to the UPF through the multicast tunnel generated by the SDN switch, wherein the multicast tunnel starts from the SDN switch and terminates at a gateway based on information included in the multicast service request message, and wherein the ID of the multicast session is used to transmit the multicast packets duplicated at the SDN switch from the UPF to the terminal through the multicast session.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645